                                                              United States Bankruptcy Court
                                                                Northern District of Ohio
In re:                                                                                                                 Case No. 21-40466-tnap
Scott A. Roberts                                                                                                       Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0647-4                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Jul 01, 2021                                               Form ID: 177a                                                             Total Noticed: 40
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 03, 2021:
Recip ID                   Recipient Name and Address
db                     +   Scott A. Roberts, 714 Sunset Drive, Lisbon, OH 44432-1044
26909523               +   ARS National Services/Credit Card, P.O. Box 469100, Escondido, CA 92046-9100
26909517               +   Alden Chevlen, Esquire, 5202 Nashua Drive, Youngstown, OH 44515-5122
26909520               +   Alteon Health, P.O. Box 8828, Coral Springs, FL 33075-8828
26909521               +   Anthony Barone, Esquire, 1100 Superior Ave., 19th Floor, Cleveland, OH 44114-2521
26909522               +   Armstrong Cable, 437 North Main Street, Butler, PA 16001-4358
26909524               +   Bank of America, National Enterprise Systems, 2479 Edison Blvd, Twinsburg, OH 44087-2475
26909526               +   Capital One/Walmart, P.O. Box 4069, Carol Stream, IL 60197-4069
26909531                   Credit One Bank, Midland Credit Mgt., 350 Camino Del Rio, Suite 100, San Diego, CA 92108
26909533               +   Equity Management I, LLC, 5925 Belmont Avenue, Youngstown, OH 44505-1033
26909534                   Home Depot Credit Services, P.O. Box 90001010, Louisville, KY 40290-1010
26909536                   Indigo MC/Genesis FS Card Services, P.O. Box 23039, Columbus, GA 31902-3039
26909538              +    Mariner Finance, 145 S. Lundy Avenue, Salem, OH 44460-3020
26909539              +    Mercy Health, P.O. Box 740405, Cincinnati, OH 45274-0405
26909541              +    National Enterprise Systems, 2479 Edison Blvd., Unit A, original: Bank of America), Twinsburg, OH 44087-2476
26909542              +    Penn Credit Corp., on behalf of Dominion Energy Ohio), 2800 Commerce Park, P.O. Box 69703, Harrisburg, PA 17106-9703
26909543              +    Reflex Mastercard, P.O. Box 3220, Buffalo, NY 14240-3220
26909545             ++    SCH PROFESSIONAL CORPORATION, 2525 SOUTHEAST BLVD, SALEM OH 44460-3464 address filed with court:, Salem Regional
                           Medical Center, 1995 East State Street, Salem, OH 44460
26909550                   SPS, P.O. BOX 65450, Salt Lake City, UT 84165-0450
26909544               +   Salem Regional Medical Center, P.O. Box 772182, Detroit, MI 48277-2182
26909546                   Shellpoint Mortgage, P.O. Box 740039, Cincinnati, OH 45274-0039
26909548               +   Southwoods Health, P.O. BOX 933364, Cleveland, OH 44193-0038
26909551                   Stephanie Hill, 1775 Meadowview Drive, Lisbon, OH 44432

TOTAL: 23

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion09.cl.ecf@usdoj.gov
                                                                                        Jul 01 2021 20:47:00      Cynthia J. Thayer, US Department of Justice, 201
                                                                                                                  Superior Avenue, Suite 441, Cleveland, OH
                                                                                                                  44114-1234
cr                         EDI: ATLASACQU
                                                                                        Jul 02 2021 00:38:00      Atlas Acquisitions LLC, 492C Cedar Lane Suite
                                                                                                                  442, Teaneck, NJ 07666
26939448                   EDI: ATLASACQU
                                                                                        Jul 02 2021 00:38:00      Atlas Acquisitions LLC, 492C Cedar Lane, Ste
                                                                                                                  442, Teaneck, NJ 07666
26909518                   EDI: GMACFS.COM
                                                                                        Jul 02 2021 00:38:00      Ally, P.O. Box 380901, Minneapolis, MN
                                                                                                                  55438-0901
26909519               + EDI: GMACFS.COM
                                                                                        Jul 02 2021 00:38:00      Ally Financial, PO Box 380901, Minneapolis, MN
                                                                                                                  55438-0901




           21-40466-tnap             Doc 19          FILED 07/03/21                 ENTERED 07/04/21 00:12:58                            Page 1 of 4
District/off: 0647-4                                               User: admin                                                            Page 2 of 3
Date Rcvd: Jul 01, 2021                                            Form ID: 177a                                                        Total Noticed: 40
26909525                 EDI: TSYS2.COM
                                                                                   Jul 02 2021 00:38:00     Barclays, P.O. Box 13337, Philadelphia, PA
                                                                                                            19101-3337
26909528              + EDI: CITICORP.COM
                                                                                   Jul 02 2021 00:38:00     Citicards, P.O. Box 70166, Philadelphia, PA
                                                                                                            19176-0166
26909529              + EDI: WFNNB.COM
                                                                                   Jul 02 2021 00:38:00     Comenity, P.O. Box 659622, collection for Dental
                                                                                                            First Fin.), San Antonio, TX 78265-9622
26909530              + EDI: CONVERGENT.COM
                                                                                   Jul 02 2021 00:38:00     Convergent, 800 SW 39th Street, Suite 100, P.O.
                                                                                                            Box 9004, Renton, WA 98057-9004
26909532                 Email/PDF: creditonebknotifications@resurgent.com
                                                                                   Jul 01 2021 20:53:46     Credit One Bank, P.O. Box 60500, City of
                                                                                                            Industry, CA 91716-0500
26909535              + Email/Text: bankruptcy@huntington.com
                                                                                   Jul 01 2021 20:47:00     Huntington Bank, P.O. Box 1558, Columbus, OH
                                                                                                            43216-1558
26909537              + EDI: WFNNB.COM
                                                                                   Jul 02 2021 00:38:00     Kay Jewelers, P.O. Box 659728, San Antonio, TX
                                                                                                            78265-9728
26909540              + EDI: MID8.COM
                                                                                   Jul 02 2021 00:38:00     Midland CC Management, P.O. Box 301030, Los
                                                                                                            Angeles, CA 90030-1030
26910070              + EDI: RECOVERYCORP.COM
                                                                                   Jul 02 2021 00:38:00     PRA Receivables Management, LLC, PO Box
                                                                                                            41021, Norfolk, VA 23541-1021
26909549                 EDI: AISSPRINT
                                                                                   Jul 02 2021 00:38:00     Sprint Corporation, 6200 Sprint Parkway,
                                                                                                            Overland Park, KS 66251
26909547              + EDI: RMSC.COM
                                                                                   Jul 02 2021 00:38:00     Snychrony Bank, 170 Election Road, Suite 125,
                                                                                                            Draper, UT 84020-6425
26909552              + EDI: VERIZONCOMB.COM
                                                                                   Jul 02 2021 00:38:00     Verizon Wireless, P.O. Box 489, Newark, NJ
                                                                                                            07101-0489

TOTAL: 17


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr                            U.S. Bank National Association
cr              *+            PRA Receivables Management, LLC, PO Box 41021, Norfolk, VA 23541-1021
26909527        ##+           Check Into Cash, 435 Boardman-Canfield Road, Youngstown, OH 44512-4704

TOTAL: 1 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 03, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 1, 2021 at the address(es) listed below:




         21-40466-tnap              Doc 19         FILED 07/03/21              ENTERED 07/04/21 00:12:58                          Page 2 of 4
District/off: 0647-4                                       User: admin                                                         Page 3 of 3
Date Rcvd: Jul 01, 2021                                    Form ID: 177a                                                     Total Noticed: 40
Name                      Email Address
Andrew W. Suhar
                          on behalf of Trustee Andrew W. Suhar asuhar@suharlaw.com
                          oh36@ecfcbis.com;aws@trustesolutions.com;mstewart@suharlaw.com;AWS@trustesolutions.net;trustee@suharlaw.com

Andrew W. Suhar
                          asuhar@suharlaw.com
                          oh36@ecfcbis.com;aws@trustesolutions.com;mstewart@suharlaw.com;AWS@trustesolutions.net;trustee@suharlaw.com

Patricia A. Morris
                          on behalf of Debtor Scott A. Roberts patricia@patriciamorrislaw.com apr69334@notify.bestcase.com

Stephen R. Franks
                          on behalf of Creditor U.S. Bank National Association amps@manleydeas.com


TOTAL: 4




         21-40466-tnap      Doc 19         FILED 07/03/21              ENTERED 07/04/21 00:12:58                         Page 3 of 4
                                           Northern District Of Ohio
                                            U.S. Bankruptcy Court
                                       Federal Building & US Courthouse
                                           10 East Commerce Street
                                            Youngstown, OH 44503
                                               Case No. 21−40466−tnap

In re: (Name of Debtor)
   Scott A. Roberts
   714 Sunset Drive
   Lisbon, OH 44432
Social Security No.:
   xxx−xx−4047




                                NOTICE OF NEED TO FILE PROOF OF CLAIM
                                     DUE TO RECOVERY OF ASSETS

To the Creditors and Parties in Interest:

The initial notice in this case instructed creditors not to file a proof of claim. Assets have since been recovered by the
trustee and creditors who wish to share in distribution of funds must file a proof of claim with the clerk at:

                                               U.S. Bankruptcy Court
                                          Federal Building & US Courthouse
                                              10 East Commerce Street
                                               Youngstown, OH 44503

                                        Last date to file claims: October 8, 2021

Creditors who do not file a proof of claim on or before the last date to file claims will not share in distribution. A
Proof of Claim is a signed statement describing a creditor's claim. Effective February 1, 2019, the Electronic Proof of
Claim (ePOC) filing program is available on the court's website for all users to file a Proof of Claim, Amended Proof
of Claim, Withdrawal of Claim, and Supplement to a Claim. A login/password is not required to use ePOC. Parties
not represented by an attorney and registered CM/ECF filers may use this service. Access and instructions for ePOC
filing are available in the ECF and Case Info section of the court website at www.ohnb.uscourts.gov. Parties who
would like to file a Proof of Claim manually may obtain a Proof of Claim form (Official Form B410) from the Forms
page of the United States Court's website at www.uscourts.gov, or at any bankruptcy clerk's office.

If you wish to receive proof of receipt by the bankruptcy court, enclose a photocopy of the proof of claim with
                a stamped, self−addressed envelope. There is no fee for filing the proof of claim.

           Any creditor who has previously filed a proof of claim need not file another proof of claim.



Dated: July 1, 2021                                                                 For the Court
Form ohnb177                                                                     Josiah C. Sell, Clerk




   21-40466-tnap         Doc 19       FILED 07/03/21          ENTERED 07/04/21 00:12:58                  Page 4 of 4
